           Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )                 Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )
                                    )
XAVIER BECERRA, in his official     )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

 PLAINTIFFS’ RESPONSE TO THE SECRETARY’S SUPPLEMENTAL AUTHORITY
       In response to the Secretary’s supplemental authority, Plaintiffs show the Court as

follows:

       As Plaintiffs previously demonstrated, in Amgen Inc. v. Connecticut Retirement Plans

and Trust Funds, 568 U.S. 455 (2013), the Supreme Court stated:

       [T]he office of a [class] certification ruling is not to adjudicate the case; rather, it
       is to select the method best suited to adjudication of the controversy fairly and
       efficiently. ... An evaluation of the probable outcome on the merits is not
       properly part of the class certification decision.

Id. at 466 (cleaned up). Thus, it is simply improper to evaluate the probable/potential outcome

of claims or defense as part of the class certification decision. Further, in Smith v. Bayer Corp.,

564 U.S. 299 (2011), the Supreme Court (citing Devlin v. Scardelletti, 526 U.S. 1 (2002)) noted:

“no one is willing to advance the novel and surely erroneous argument that a nonnamed class

member is a party to the class-litigation before the class is certified.” Id. at 313 (emphasis in

original, cleaned up).

       Relying on Smith and Devlin, in Molock v. Whole Foods Market Group, Inc., 952 F.3d

293 (D.C. Cir. 2020), the D.C. Circuit rejected efforts to dismiss unnamed class members on



                                                  1
          Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 2 of 7




alleged personal jurisdiction grounds prior to class certification. On interlocutory appeal, after

addressing merits based arguments, the Court stated:

        In the alternative, the [plaintiffs] argue that the district court should have denied
        [defendant’s] motion to dismiss, not on the merits, but on the ground that it was
        premature because prior to class certification putative class members are not
        parties to the action. On this point we agree.

Id. at 296. Thus, it is the class certification decision that brings the unnamed class members (and

their claims) into the litigation.

        Even where properly pled, affirmative defenses are not part of the typicality inquiry of

FED.R.CIV.P. 23(a)(3) because that is focused on the claims or defenses of the representative

parties and not the defenses of the defendant. See, e.g., Seidman v. American Automobile Sys.,

Inc., 157 F.R.D. 354, 361 (E.D. Pa. 1994).

        All of the above said, if the defendant brings a motion aimed at the named plaintiffs, then

the Court may properly address the motion prior to class certification and the resolution of that

motion may become law of the case effecting the class certification decision. Absent such a

motion, Amgen precludes the Court from otherwise limiting a class based on an assessment of

whether the plaintiff or defendant will win or lose any issue. That inquiry occurs after the class

is certified.

        Plaintiffs previously pointed out all of this in their prior briefing. See Dkt. #71.

        The Secretary’s latest batch of cases add nothing. All of the cases offered by the

Secretary pre-date Amgen and Molock. Thus, whatever the Secretary’s latest cases say, they are

not instructive. Nevertheless, taken on their own terms, the Secretary’s cases are consistent with

Plaintiffs’ position.

        The Secretary newly cites Wetzel v. Liberty Mutual Insurance Co., 508 F.2d 239 (3rd Cir.

1975) for the proposition that “persons whose claims are time barred by the statute of limitations



                                                  2
         Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 3 of 7




… should be excluded from the class.” As recounted by the Third Circuit, it appears that the

practice used in that case is consistent with Plaintiffs’ position.

       There, the District Court first certified a class, then granted partial summary judgment for

the plaintiffs but partially denied injunctive relief. Id. at 244-45. On interlocutory appeal after

the class certification,1 the defendant for the first time contended that the statute of limitations

provisions of the relevant statute (42 U.S.C. 2000e-5(d) – Equal Employment Opportunity Act)

were jurisdictional and that class members who could not satisfy those provisions should be

excluded. Id. at 246, n. 8. The Third Circuit agreed with defendant.

       Of course, one basic difference between the Wetzel case and the present case is that,

when statute of limitations was raised, the class had been certified and the absent class members

had both representatives and counsel to protect their interests. Having those protections, absent

class members whose claims were jurisdictionally time barred were excluded from the relief

accorded the rest of the class. By contrast, in the present case, the absent class members have

been accorded none of those protections. Further, in direct contradiction of the mandates of the

Supreme Court and the D.C. Circuit, the Secretary seeks to litigate merits as a condition of class

certification. That is barred.

       Another basic difference between the Wetzel case and this case is that statute of

limitations is not jurisdictional in this case. Instead, it is an affirmative defense that the Secretary

bore the burden of pleading and proving. As a general matter, even if pled (which they are not in

this case), affirmative defenses are not relevant to any part of the class certification inquiry.

       The Secretary’s citation to National Ass’n of Government Employees v. City Public

Service Board of San Antonio, 40 F.3d 698 (5th Ci. 1994) is of the same type as Pavano and the


1
 That is, after the named plaintiffs had been approved as representatives of the absent class
members and after the absent class members had been appointed counsel.


                                                   3
           Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 4 of 7




other cases. That is, the defendant responded to the Complaint with a motion to dismiss/for

summary judgment aimed at the named class members. In particular, given the nine-year delay

in bringing suit, the defendant alleged laches against the named class members as well as failure

to exhaust administrative remedies.2           After extensive discovery, a magistrate judge

recommended granting the motion to dismiss/summary judgment.              Further, the magistrate

recommended denying a class certification motion because, in light of the motion to

dismiss/summary judgment already granted, at most, there were only 11 class members. Again,

similar motions have not and could not be brought against the named plaintiffs in this case.

         The Secretary’s citation to Guy v. Lexington-Fayette Urban County Government, 488

Fed.App’x 9 (6th Cir. 2012) is, again, of the same type as Pavano. A complicated history of four

related class actions resulted in the defendant filing multiple motions to dismiss the ever-

changing named plaintiffs on statute of limitations grounds, those motions were granted, and

class certification was denied because, based on the granted motions to dismiss there were, at

most, 4 class members. Again, similar motions have not and could not be brought against the

named plaintiffs in this case.

         The Secretary also cites dicta from Doe v. Chao, 306 F.3d 170 (4th Cir. 2002). There, the

social security numbers of persons seeking black lung benefits were revealed in violation of,

inter alia, the Privacy Act. The District Court found that, because Privacy Act violations require

individualized proof of damages (i.e., “emotional damages”), typicality could not be shown, and

class certification denied.      On appeal, the Fourth Circuit affirmed with respect to lack of

typicality and, in passing, noted a potential statute of limitations defense that the Court thought




2
    Which is, apparently, jurisdictional in the context of an Equal Employment claim.


                                                  4
         Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 5 of 7




might also “undermine” typicality. Id. at 184. As mere dicta from a different Circuit more than

10 years before Amgen, this statement is less than instructive.

       Finally, the Secretary cites International Union v. Clark, 2006 WL 2687005 (D.D.C.

Sept. 12, 2006). Once again, the defendant responded to the several Complaints with motions to

dismiss/for summary judgment aimed at the named plaintiffs based on lack of exhaustion/statute

of limitations affirmative defenses. The Court granted these motions, in part, leaving only 4 out

of 54 named plaintiffs in the case seeking to represent a class of 2-300. Id. at *4; see also Dkt.

#190 below. With that decision in hand, the District Court then denied class certification

because: 1) it would have been pure conjecture how many of the 2-300 proposed class members

would have satisfied the exhaustion/statute of limitations and, therefore, numerosity was not

shown; and 2) the plaintiffs could not show that they would “fairly and adequately protect the

interests of the class” because they had not exhausted their class wide administrative remedies.

Id. at *5-6.    Further, apparently, in the context of “Rehab Act” claims, exhaustion of

administrative remedies is jurisdictional. Id. at *6.

       In Plaintiffs’ view, the decision in Clark is easily defended on the second basis. As to the

first basis, whether that was correct or not depends on whether the prior decision on

exhaustion/statute of limitations is considered to have established the law of the case governing

further proceedings. If so, then the decision was correct but would have no effect on anyone

other than the named class members because, absent class certification, the absent class members

were not parties and were not bound by the court’s decision. See Smith and Molock. If the prior

decision is not considered to have established the law of the case and the class certification

decision was simply an evaluation of the merits and possible/probable outcomes, then,

respectfully, that is not consistent with Amgen, which did not issue until some 7 years later.




                                                  5
          Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 6 of 7




         In any event, with respect to numerosity, Plaintiffs believe that a better course of conduct

would have been for the court in Clark to have certified the class and then dismiss absent class

members whose administrative remedies were not exhausted or were time barred. That would

have resulted in a decision binding on the absent class members and avoided the prospect of

piecemeal litigation that is the whole purpose of the class action form. Nevertheless, that

approach would have been foreclosed by the District Court’s decision as to “adequate

representation.”

         Clearly, the present case is markedly different than Clark. Here, affirmative defenses of

lack of exhaustion/statute of limitations have not been pled or proven against Lewis or Sargent

(or, indeed, anyone), no motions asserting the same have been filed or ruled on, and any such

motions could only ever apply against the absent class members.               Thus, prior to class

certification, Amgen, Smith, and Molock preclude this Court from evaluating the merits and

dismissing unnamed class members by not including them in the proposed class.

         The Secretary’s latest cases add nothing and the class should be certified without further

delay.




                                                  6
        Case 1:18-cv-02929-RBW Document 95 Filed 07/27/21 Page 7 of 7




Dated: July 27, 2021                      Respectfully submitted,

                                          /s/Jeffrey Blumenfeld
                                          D.C. Bar No. 181768
                                          LOWENSTEIN SANDLER LLP
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Telephone: (202) 753-3800
                                          Facsimile: (202) 753-3838
                                          jblumenfeld@lowenstein.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      7
